DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 4/6/22.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-4, 6-13, 15-22 are currently pending.
4.	Claims 1-4, 6, 9-13, 15 and 19-21 is currently amended.  Claim 22 is previously presented.
5.	Claims 7-8 and 16-18 are original. Claims 5 and 14 are canceled.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
6.    Applicants argue:
	“The MPEP states, “Prong One asks does the claim recite an abstract idea, law of nature,
or natural phenomenon.” (MPEP, 2106.04(II)(A)(1)). Applicant respectfully submits that claim
1 is patentable under 35 U.S.C. § 101 under Prong One for the reasons that follow.
The Office Action states that the claims recite, “a process step that covers performance
in the human mind or with the aid of pencil and paper including an observation, evaluation,
judgement or opinion for the recitation of a generic computer component” (Office Action, page
21) and “[b]y a person knowing what the policy is, they can make a determination in their mind
or with a pencil and paper as to whether the system has access to read one or more first nodes of
the building graph. (Office Action, page 5).
Applicant respectfully disagrees and submits that the claims do not recite the mental
process grouping of abstract ideas because the claims cannot practically be performed in the human mind.
The MPEP states, at 2106.04(a)(2)(III)(A), “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.” (emphasis added). Applicant respectfully submits that the human mind cannot practically perform operations such as “determine that the system has a read and write permission to read the one or more first nodes and write data to the one or more first nodes of the building graph by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, wherein other nodes that depend from the second node receive the read and write permission based on their dependence from the second node indicating that the system has permission to read and write to the other nodes.” (claim 1, emphasis).
The human mind cannot practically “determine that the system has a read and write permission” “by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph.” (claim 1). In claim 1, the system can use the nodes and edges of the graph to determine that if a system has permission to read a first node, the system should also have permission to read other nodes that depend from the first node because the permission can cascade through the nodes of the graph.
The MPEP provides examples of claims that cannot practically be performed in the human mind, for example, “a claim to a method for calculating an absolute position of a GPS receiver,” “a claim to detecting suspicious activity by using network monitors and analyzing network packets,” “a claim to a specific data encryption method for computer communication.”
(MPEP, 2106.04(a)(2)(IID(A)) Similar to the example of the MPEP, a claim to performing operations such as “determine that the system has a read and write permission” “by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph” (claim 1) cannot be practically performed in the human mind.
The Office Action states, “[b]y a person knowing what the policy is, they can make a determination in their mind or with a pencil and paper as to whether the system has access to read one or more first nodes of the building graph. (Office Action, page 5). However, claim 1 does not relate to “knowing what the policy is” “a determination in their mind or with a pencil and paper.” (Office Action, page 5). Instead, claim 1 relates to cascading permissions through nodes of a graph to determine a permission for a particular node, 1.¢., “determine that the system has a read and write permission” “by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph.” (claim 1).
Claim 1 cannot be performed in the human mind because claim 1 relates to cascading a permission through a graph, not simply “knowing what the policy is.” (Office Action, page 5). The human mind is not practically equipped to cascade a permission through a graph or “determine that the system has a read and write permission” “by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph.” (claim 1).
On page 6 of the Office Action, the Office Action states, “does not state that the node and edges of a building graph are used to identify that a read policy for a system to read a higher level node provides the same read policy to dependent nodes of the higher level node.”
However, claim 1 clearly states “identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by
identifying that the read and write permission cascades from the second node to the one or
more first nodes by identifying that the one or more first nodes depend from the second node
via one or more edges of the building graph, wherein other nodes that depend from the second
node receive the read and write permission based on their dependence from the second node
indicating that the system has permission to read and write to the other nodes.” (claim 1, emphasis added).” (Remarks: pages 12-15)


7.    Examiner Response:
The examiner respectfully disagrees.  With the recent amendment the examiner notes that the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.  The applicant argues that the human mind cannot “determine that the system has a read and write permission to read the one or more first nodes and write data to the one or more first nodes of the building graph by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph”.  The examiner notes that to identify a permission, one would have to know what that permission was to determine that it’s different from other permissions of the system.  By a person knowing what the permission is, they can make a determination in their mind or with a pencil and paper as to whether the system has access to read the one or more first nodes and write data to the one or more first nodes of the building graph.  Also, by looking at the building graph to see what node depends from another node, one can determine that a read and write permission can be cascaded, since the nodes are connected by edges of the building graph.   
Further, the applicant points to examples in the MPEP for support on why the current claims cannot be performed in the human mind. The examples that were provided by the applicant stated “a claim to a method for calculating an absolute position of a GPS receiver,” “a claim to detecting suspicious activity by using network monitors and analyzing network packets,” “a claim to a specific data encryption method for computer communication”.  The examiner notes that these examples are not similar to the current claim language, where the current claim language isn’t directed to calculating an absolute position of a GPS receiver, detecting suspicious activity by using network monitors and analyzing network packets or specific data encryption method for computer communication.
The applicant also argues that the current claim language relates to cascading a permission through a graph.  The examiner notes that the claim language states that one identifies that the read and write permission cascades from a second node to one or more first nodes.  The claim language does not state that the process of cascading a permission through a graph is taking place.  Identifying a permission that has cascaded through a graph and cascading a permission through a graph are two separate things.

8.    Applicants argue:
“Furthermore, even assuming for the sake of argument that claim 1 involves an abstract
idea, claim 1 (like Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016)) is not “directed to” an abstract idea. Claim 1 is not directed to an abstract
idea because claim 1 provides steps for determining whether a requesting system has permission
to read or write information to nodes of a building graph by identifying that the permission for
one node cascades to other nodes based on dependencies between the nodes via the graph. Like
the self-referential table in Enfish, a data structure that uses nodes and edges cascading permission control is a unique data storage configuration that improves upon existing data
storage technology. Normally, an information data store would need to store multiple read
permission indications, e.g., an indication of read control for each data element that the system
is controlling read access for. However, because the building graph relates higher level nodes to
lower level nodes through edges, the system can store a single read policy for the higher level
node and cascade the permission from higher level nodes to lower level nodes. This allows for a
single read policy to represent multiple permissions.
The Office Action states, “[t]he specification of the current application is different than
the specification of Enfish case, where it doesn’t express how conventional databases or data
storage systems are combined with the current language to describe the present invention including the features that make-up the building graph.” This is incorrect. Paragraph [0370] of the present application discloses, “[t]he policy of the user and/or service could cascade through the graph, for example, if the user and/or service has a policy to read information for a higher level node, lower level nodes are also available to the user and/or service.” Paragraph [0272] of the present application discloses, “[t]he policy manager 158 can apply permissions across a graph, e.g., if ‘user can view all data associated with floor 1’ then they see all subsystem data for
that floor, e.g., surveillance cameras, HVAC devices, fire detection and response devices, etc.”
Accordingly, the features recited in claim 1 are analogous to the claims in Enfish. Both
improve upon existing data storage technology. Accordingly, claim 1 is directed to patent-
eligible subject matter under Step 2A Prong One. Claim 1 does not make a “recitation of a
generic computer component” (Office Action, page 20) but instead, like in Enfish, provides a
unique form of data storage.” (Remarks: pages 15-16)

9.    Examiner Response:
The examiner respectfully disagrees.  The applicant points to the Enfish court case as support for why the independent claims, for example claim 1, is not directed towards an abstract idea.  The applicant argues that the claims in Enfish and the current applicant both improve upon existing data storage technology.  As stated in the previous office action dated 1/6/22, in the Enfish case, the Federal Circuit read the claims in light of the specification to determine that a table embodying the claimed features is directed to a “self-referential table”.  The specification of the current application is different than the specification of Enfish case, where it doesn’t express how conventional databases or data storage systems are combined with the current language to describe the present invention including the features that make-up the building graph.  As stated above, the claim language does not distinguish itself where it cannot be conducted in the human mind or by pencil and paper.

10.    Applicants argue:
“The Office Action states that the claims relate to “mere instructions to apply the
exception using a computer and/or generic computer component” (Office Action, page 22) and
that the claims “amounts to extra-solution activity of receiving data i.e. pre-solution activity of
gathering data for use in the claimed process.” (Office Action, page 10). Limitations the courts
have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include “[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field” and “[a]pplying or
using the judicial exception in some other meaningful way beyond generally linking the use
of the judicial exception to a particular technological environment, such that the claim as a whole
is more than a drafting effort designed to monopolize the exception.” (MPEP, 2106.04(d)(1),
emphasis added).
First, Applicant respectfully submits that that claim 1 recites “an improvement to other
technology or technical field.” (MPEP, 2106.04(d)(1)). In particular, a system that operates to
“determine that the system has a read and write permission to read the one or more first nodes
and write data to the one or more first nodes of the building graph by identifying a permission for
the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, wherein other nodes that depend from the second node receive the read and write permission based on their dependence from the second node indicating that the system has permission to read and write to the other nodes” (claim 1) reflects an improvement to technology or a technical field. More specifically, claim 1 reflects an improvement in managing permissions in a graph database.
In particular, in claim 1, instead of storing a permission for every single data element of a repository, in claim 1, the relationships between the nodes and edges allow for a single permission to cascade from higher level nodes to lower level nodes through the edges that connect the nodes of the building graph. This reduces the amount of configuration required for permissions and reduces the amount of storage allocated to the permissions since a single permission can be used to represent permissions for multiple different data elements through the edges connecting the various nodes of the building graph. Furthermore, a system can query the graph a single time to identify multiple permissions through the cascade of the permission through the graph. Normally, querying multiple permissions would require multiple queries, not a single query. However, cascading permissions through a graph can effectively allow for fine grain permissions control.
Paragraph [0370] of the present disclosure describes this advantage, stating “[t]he policy of the user and/or service could cascade through the building graph, for example, if the user and/or service has a policy to read information for a higher level node, lower level nodes are also available to the user and/or service. For example, the cloud platform 106 could identify that the entity 1103 has 1151 the policy 1136 to the floor 1132 via edge 1174. Because the door actuator 1114 is an asset of the space 1130 indicated by the edge 1168 and that the space 1130 is a space of the floor 1132 indicated by the edge 1170, the cloud platform 106 can identify that the entity 1103 has access to the events of the door actuator 1114.” (emphasis added).
Paragraph [0272] of the present disclosure states, “[t]he graph projection can indicate various permissions that different types of entities have and the policy manager 158 can search the graph projection to identify the permissions of a particular entity. The policy manager 158 can facilitate fine grain access control with user permissions. The policy manager 158 can
apply permissions across a graph, e.g., if ‘user can view all data associated with floor 1’ then
they see all subsystem data for that floor, e.g., surveillance cameras, HVAC devices, fire
detection and response devices, etc.” (emphasis added).” (Remarks: pages 16-18)

11.    Examiner Response:
The applicant argues “Limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application include “[a]n improvement in the functioning of a computer, or an improvement to other technology or technical field” and “[a]pplying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”. The examiner notes that under step 2A, prong 2, the limitations of receiving, by a processing circuit, a request to access a one or more first nodes of a building graph of a building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building and receiving, by the processing circuit, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the additional element of claim 10 recites a processing circuit, which would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Further, the applicant also argues that claim 1 reflects an improvement in managing permissions in a graph database, where the claim language reduces the of configuration required for permissions and reduces the amount of storage allocated to the permissions.  The examiner notes that with the recent amendments, the examiner still does not see what type of technical field is being improved.  By the current claim language, as stated by the applicant, allowing for a single permission to cascade from higher level nodes to lower level nodes through edges that connect the nodes of the building graph, the examiner sees an algorithm that is improved in how to access and write information to and from a building graph.  As stated in the Non-Final rejection dated 1/6/22, it’s unclear what the technical field being improved is.

12.    Applicants argue:
“The MPEP states, “[a]nother consideration when determining whether a claim recites
significantly more than a judicial exception is whether the additional element(s) are well-
understood, routine, conventional activities previously known to the industry. This consideration
is only evaluated in Step 2B of the eligibility analysis.” Applicant respectfully submits that claim 1 is patentable under 35 U.S.C. § 101 under Step 2B for the reasons that follow.
Applicant respectfully disagrees with the Office Action’s assessment on Step 2B and
submits that the present claims are also eligible under Step 2B as reciting significantly more than
an abstract idea. On page 8 of the Office Action, the Office Action states, “the additional element of the processing circuit amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept” (Office Action, page 13).
Applicant respectfully disagrees and submits that, “[a] factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity” and “an examiner should determine that an element (or combination of elements) is well-understood, routine, conventional activity only when the examiner can readily conclude, based on their expertise in the art, that the element is widely prevalent or in common use in the relevant industry.” (MPEP 2106.05(d)(1)(2), emphasis added).
Applicant respectfully submits that a system that operates to “determine that the system
has a read and write permission to read the one or more first nodes and write data to the one or
more first nodes of the building graph by identifying a permission for the system to read and
write to a second node indicated by the plurality of nodes and edges of the building graph and by
identifying that the read and write permission cascades from the second node to the one or more
first nodes by identifying that the one or more first nodes depend from the second node via one
or more edges of the building graph, wherein other nodes that depend from the second node receive the read and write permission based on their dependence from the second node indicating that the system has permission to read and write to the other nodes” (claim 1) is not “well- understood, routine, conventional activity.” (MPEP 2106.05(d)(1)(2)). The limitations of independent claim 1 add a combination of additional elements that is not “well-understood, routine, conventional activity.” (MPEP 2106.05(d)(1)(2)).
Furthermore, an “inventive concept may be found in the non-conventional and non- generic arrangement of components that are individually well-known and conventional.” BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016). In BASCOM, “the combination of additional elements, and specifically ‘the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user’ where the filtering tool at the ISP was able to ‘identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account,’ were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea.” (MPEP, 2106.05(f)(3)).
In BASCOM, an unconventional location for a filter was used which the court found to be patent eligible. Assuming for the sake of argument that the elements of claim 1 are conventional and generic, claim 1 is still patent eligible under 35 U.S.C. 101 because claim 1 recites a non- conventional and non-generic use of the a building graph to use a single permission to represent multiple permissions through cascading the permission through the graph based on the nodes and edges of the building graph, e.g., the system operates to “determine that the system has a read and write permission to read the one or more first nodes and write data to the one or more first nodes of the building graph by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, wherein other nodes that depend from the second node receive the read and write permission based on their dependence from the second node indicating that the system has permission to read and write to the other nodes.” (claim 1).
For at least the foregoing reasons, Applicant respectfully submits that claim 1 is patentable under 35 U.S.C. § 101. Claims 10 and 19 are patentable under 35 U.S.C. § 101 for at
least the same reasons as claim 1. Claims 5 and 14 are cancelled and the rejections of claims 5
and 14 are moot. Claims 2-4, 6-9, 11-13, 15-18, and 20 depend variously from claims 1, 10, and
19 and are patentable for at least the same reasons as claims 1, 10, and 19 respectively.
Accordingly, Applicant requests withdrawal of the rejections of claims 1-4, 6-13, and 15-20 under 35 U.S.C. § 101.” (Remarks: pages 18-20)

13.    Examiner Response:
The examiner notes that with the recent amendment to the claims, the receiving limitations of claim 10 amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  Under step 2B, the receiving limitations have also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II). 
Also, under step 2B, the additional elements of the claim are not sufficient to amount to significantly more than the judicial exception.  As discussed above in section 11 with respect to integration of the abstract idea into a practical application, the additional element of the processing circuit amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Further, the applicant also looks to the Bascom case for support as to why the claims are patentable under 35 U.S.C. 101. The examiner notes that in the Bascom case, the courts determined that the claims were directed to patentable subject matter based on the particular arrangement of generic and conventional components in the claims. The claims of the Bascom case filter content into a particular, practical application of that abstract idea.  The claims of the current application are not optimizing particular content, since the permissions being used to indicate that the system has permission to read and write data to one or more first nodes of a building graph, is not a permission for a particular building graph, for example a directed graph or an undirected graph.  The applicant’s arguments are not persuasive.  The rejection is being maintained. 
The 35 U.S.C. 101 rejection of the most recent filed claims are shown below in the office action.

                                        Response: 35 U.S.C.  § 103
14.    Applicants argue:
“Applicant respectfully submits that Fierro and Park do not teach or suggest, “determine
that the system has a read and write permission to read the one or more first nodes and write
data to the one or more first nodes of the building graph by identifying a permission for the
system to read and write to a second node indicated by the plurality of nodes and edges of the
building graph and by identifying that the read and write permission cascades from the second
node to the one or more first nodes by identifying that the one or more first nodes depend from
the second node via one or more edges of the building graph, wherein other nodes that depend
from the second node receive the read and write permission based on their dependence from the
second node indicating that the system has permission to read and write to the other nodes,”
“receive, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying
the read and write permission,” and “operate a piece of building equipment to perform a command indicated by the command value.” (claim 1, emphasis added).
The Office Action, states, on page 27, “Fierro et al. does not explicitly disclose ‘the
policy indicating that the system has permission to read the second node of the building graph.’”
In view of the deficiencies of Fierro, the Office Action cites to paragraph [0054] and FIG. 6C of Park. Paragraph [0054] of Park discloses, “FIG. 6C illustrates four queries that may be used to process the HVAC subsystem query. Because the HVAC system may not store concepts such as location information, room type information and the like (or in systems wherein multiple HVAC systems are used), the system refers to multiple concepts in the ontology database or the fact database to seek the correct information from the subscription. Particularly, the queries shown in FIG. 6C find points to monitor in Q2 by querying Table 6-1, 6-2, and 6-3 in an iterative fashion. Query Q1.1 finds all locations where the tag is equal to ‘Executive.’ This query will return rooms and floors. If a particular room has not been tagged with ‘Executive’ but the entire floor in which a room exists has been tagged with ‘Executive’ then Query Q1.2 will catch this inheritance. Query Q1.3 finds all HVAC points where the point name includes ‘ZN-T’ (which may indicate a temperature sensor). Q2 queries an events table (which may be a table of recent events) where the point is identified by Q1.3, the event priority is greater than 40, and the temperature indicated by the event is greater than a comfort limit. The system may convert ‘high priority’ from QO into the numeral 40 via a lookup table in the ontology database or otherwise.”
However, a system where “system refers to multiple concepts in the ontology database or the fact database to seek the correct information from the subscription” or “the queries shown in FIG. 6C find points to monitor in Q2 by querying Table 6-1, 6-2, and 6-3 in an iterative fashion. Query Q1.1 finds all locations where the tag is equal to ‘Executive’” does not teach or suggest a system that determines permissions let alone a system that operates to “determine that the system has a read and write permission to read the one or more first nodes” and “by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph” or a system that operates to “receive, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission,” and “operate a piece of building equipment to perform a command indicated by the command value.” (claim 1, emphasis added).
For at least the foregoing reasons, Applicant respectfully requests withdrawal of the rejections claim 1 under 35 U.S.C. § 103 over Fierro and Park. Furthermore, Applicant requests withdrawal of the rejection of claim 19 under 35 U.S.C. § 103 over Fierro and Park for similar reasons as discussed above. Claims 2-4, 6-9, and 20-22 depend from claims 1 and 19 respectively. Accordingly, Applicant requests withdrawal of the rejections of claims 2-4, 6-9, and 20-22 under 35 U.S.C. § 103 over Fierro and Park.” (Remarks: pages 21-23)


15.    Examiner Response:
The examiner respectfully disagrees.  As stated in the Non-Final office action dated 1/6/22, the Fierro et al. reference teaches a brick graph of a building that has nodes that represent equipment, sensors, spaces, timeseries streams or any other “thing” in the building and edges that represent the relationship between things, see Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.” and Fig. 1 of the Fierro et al. reference. The examiner first notes that there are SELECT and WHERE clauses used when a graph is queried in the Fierro et al. reference, where information is returned based on the execution of the query.  With returning information based on the SELECT and WHERE clauses in the query, the information about the building graph at the location of the WHERE clause would’ve had to been read.  With reading the correct information at the location of the WHERE clause, the permission to read that type of information (nodes) at a certain location would’ve to be identified.  Therefore, the Fierro et al. shows that the system has access to read one or more first nodes of the building graph, see Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2 and Table 1 of the Fierro et al. reference.  
Also, the examiner notes that the examiner has not seen any written description for determining that a system has a write permission to write data to the one or more first nodes of the building graph.  However, in the Fierro et al. reference, applications query a Brick model to retrieve a particular set of entities (nodes) and the relationships and literals they need to operate.  With querying the Brick model, it demonstrates that a write permission is being determined, since the applications are writing to the Brick model to retrieve the particular set of entities (nodes), see Pg. 3, sec. 2.4 SPARQL Query Language, 1st -2nd paragraph, “Applications query a Brick model, etc.”. 
Further, the examiner notes that the recent amendment that states “operate a piece of building equipment to perform a command indicated by the command value” is taught by the Nesler et al. reference.  In paragraph [0037] of the Nesler et al. reference it shows how the integrated control determines for example how many occupants are in the building, to know how many elevators to activate.  The examiner considers the activation of elevators to be the operating a piece of equipment to perform a command indicated by the command value, since the elevators are being activated based on the number of occupants that are in the building.  Also, the examiner notes that in Fig 1 A of the Nesler et al. reference, it shows that the integrated control layer in within the Smart Building Manager and the Smart Building Manager can communicate with the Building subsystems.  Further, the examiner considers the commands that can be adjusted for the building subsystems to be the command indicated by a command value, since as stated above, based on the number of occupants in the building will determine how many elevators are activated.

                                       Claim Objections
16.	Claim 13 is objected to because of the following informalities:  
Claim 13 recites the limitation "the policy" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
17.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-13, 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In claims 1, 10 and 19, the examiner has not seen any written description of determining that the system has a write permission to write data to the one or more first nodes of the building graph by identifying a permission for the system to write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the write permission cascades from the second node to the one or more first nodes, etc…. wherein other nodes that depend from the second node receive the write permission
based on their dependence from the second node indicating that the system has permission to
write to the other nodes.  In paragraph [0084] of the specification it states “In some embodiments, the building graph includes a second node indicating a read policy to read events related to the first node by a first edge of the edges”.  In paragraph [0093] of the specification it states “In some embodiments, the building graph includes a first node representing the policy. In some embodiments, the building graph includes a second node indicating a read policy to read events related to the first node by a first edge of the edges.”.  There’s no mentioning of determining that the system has a write permission to write data to the one or more first nodes of the building graph.  Also, dependent claims 2-4, 6-9, 11-13, 15-18 and 20-22 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claims 1, 10 and 19.
	In claims 1, 10 and 19, the examiner has not seen any written description of receiving a “common value” for the one or more first nodes and write the “common value” to the one or more first nodes of the building graph responsive to identifying the read and write permission.  In paragraph [0072] of the specification it states “Another implementation of the present disclosure is a method including receiving, by a processing circuit, a command to perform an action for an entity, etc.”.  In paragraph [0079] of the specification it states “In some embodiments, the method includes receiving, by the processing circuit, the command to perform the action from a requesting system. In some embodiments, the method includes identifying, by the processing circuit, whether the requesting system has a policy to make the command to perform the action based on the building graph, wherein the building graph indicates the policy to make the command”.  There’s no mentioning of receiving a “common value” for the one or more first nodes and write the “common value” to the one or more first nodes of the building graph responsive to identifying the read and write permission.  Also, dependent claims 2-4, 6-9, 11-13, 15-18 and 20-22 are also rejected under 35 U.S.C. 112(a), since these claims depend upon claims 1, 10 and 19.


Claim Rejections - 35 USC § 101
18.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-13 and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Under the broadest reasonable interpretation, the claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 10 and 19
Regarding step 1, claims 1, 10 and 19 are directed towards a system, a method and memory device which are eligible statutory categories of invention under 101.
Claim 10
Regarding step 2A, prong 1, claim 10 recites “determining, by the processing circuit, that the system has a read and write permission to read the one or more first nodes and write data to the one or more first nodes of the building graph by identifying a permission for the system to read and write to a second node indicated by the plurality of nodes and edges of the building graph and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph, wherein other nodes that depend from the second node receive the read and write permission based on their dependence from the second node indicating that the system has permission to read and write to the other nodes”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10 recites “and providing, by the processing circuit, the one or more first nodes of the building graph to the system in response to a determination that the system has access to read the one or more first nodes of the building graph”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receiving, by a processing circuit, a request to access one or more first nodes of a building graph of a building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building and receiving, by the processing circuit, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.
Also, the limitation of operating, by the processing circuit, a piece of building equipment to perform a command indicated by the command value is just a general command to use a piece of equipment of the building, where the abstract idea is not being implemented into a practical application. 
Further, claim 10 recites the additional element of a processing circuit. The processing circuit would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of receiving, by a processing circuit, a request to access one or more first nodes of a building graph of a building from a system, the building graph including a plurality of nodes and a plurality of edges, the plurality of nodes representing entities of the building and the plurality of edges representing relationships between the entities of the building and receiving, by the processing circuit, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission are also shown to reflect the court decisions of Versata Dev. Group, Inc. v. SAP Am., Inc.  iv. Storing and retrieving information in memory, shown in MPEP 2106.05(d) (II).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor. The processor would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 1 recites the same substantive limitations as claim 10 and are rejected using the same teachings.
Claim 19
Regarding step 2A, prong 2, claim 19 recites the additional element of a processor and medium. The processor and medium would be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 19 recites the same substantive limitations as claim 10 and are rejected using the same teachings.
Claims 2, 11 and 20
Dependent claims 2, 11 and 20 recite “wherein the building graph is a digital twin, wherein the building graph includes a node representing the read and write permission; wherein the building graph includes a third node indicating a command permission to send commands related to the node by a second edge of the plurality of edges”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 3 and 12
Dependent claims 3 and 12 recite “wherein the instructions cause the one or more processors to determine whether the system has access to a portion of the building graph based on the read and write permission by: identifying a first node of the plurality of nodes representing the system; and identifying an edge of the plurality of edges between the first node and a second node representing the policy to access the portion of the building graph”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claims 4 and 13
Dependent claims 4 and 13 recite “wherein the read and write permission is a permission to read events associated with a particular entity; wherein the plurality of nodes include a node representing the permission and an entity node representing the particular entity; wherein an edge of the plurality of edges links the node to the entity node”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 6, 15 and 21
Dependent claims 6, 15 and 21 recite “; identify whether the requesting system has a command policy to make the command to perform the action based on the building graph by: identifying a first node of the plurality of nodes representing the requesting system; and identifying one or more edges between the first node and a command node of the plurality of nodes representing the command policy to make the command”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Dependent claims 6, 15 and 21 recite “receive the command to perform an action for an entity from a requesting system”.  This limitation amounts to extra-solution activity of receiving data i.e. pre-solution activity of gathering data for use in the claimed process.  

Claims 7, 16 and 22
Dependent claims 7, 16 and 22 recite “identify a capability of the entity in the building graph; and provide the command to perform the action associated with the entity to an operating system in response to identifying the capability”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 8 and 17
Dependent claims 8 and 17 recite “identifying a node of the plurality of nodes of the building graph representing the entity; and identifying at least one of one or more nodes or one or more particular edges between the node and a third node representing the capability of the entity”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 9 and 18
Dependent claims 9 and 18 recite “wherein the entity is the piece of building equipment of the building; wherein the capability is an operation that the piece of building equipment is configured to perform”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.   
Claims 1-4, 6-13 and 15-22 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Design and Analysis of a Query Processor for Brick, written by Fierro et al. (from IDS dated 1/15/21) in view of Park et al. (U.S. PGPub 2012/0011126) in further view of Nesler et al. (U.S. PGPub 2010/0324962).

Examiner’s note:  The Fierro et al. reference teaches a brick graph of a building that has nodes that represent equipment, sensors, spaces, timeseries streams or any other “thing” in the building and edges that represent the relationship between things, see Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.” and Fig. 1 of the Fierro et al. reference.  Also, in the Fierro et al. reference there are SELECT and WHERE clauses used when a graph is queried, where information is returned based on the execution of the query.  With returning information based on the SELECT and WHERE clauses in the query, the information about the building graph at the location of the WHERE clause would’ve had to been read.  With reading the correct information at the location of the WHERE clause, the policy to read that type of information (nodes) at a certain location would’ve to be identified.  Also, applications query a Brick model to retrieve a particular set of entities (nodes) and the relationships and literals they need to operate.  With querying the Brick model, it demonstrates that a write permission is being determined, since the applications are writing to the Brick model to retrieve the particular set of entities (nodes), see g. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2 and Table 1 of the Fierro et al. reference.
Regarding the limitation of claim 1 that states “receive, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission”, the examiner considers the commands being provided to the subsystems to be the writing the command value to the one or more first nodes, since the subsystems are of the HVAC system, where they can receive queries, see paragraph [0056] of the Park et al. reference.
Regarding the limitation of claim 1 that states “and operate a piece of building equipment to perform a command indicated by the command”, the examiner notes the integrated control determines for example how many occupants are in the building, to know how many elevators to activate.  The examiner considers the activation of elevators to be the operating a piece of equipment to perform a command indicated by the command value, since the elevators are being activated based on the number of occupants that are in the building.  Also, the examiner notes that in Fig 1 A of the Nesler et al. reference, it shows that the integrated control layer is within the Smart Building Manager and the Smart Building Manager can communicate with the Building subsystems.  Further, the examiner considers the commands that can be adjusted for the building subsystems to be the command indicated by a command value, since as stated above, based on the number of occupants in the building will determine how many elevators are activated, see paragraph [0037] and Fig. 1A of the Nesler et al. reference.

With respect to claim 1, Fierro et al. discloses “A building system of a building comprising one or more memory devices having instructions thereon, that, when executed by one or more processors” as [Fierro et al. (Pg. 1, Introduction, 3rd paragraph, “Brick’s goal of expressiveness and usability, etc.”, Pg. 5, left col., 2nd paragraph, “All data was gathered on a server, etc.”)];
	“receive a request to access one or more first nodes of a building graph of the building from a system” as [Fierro et al. (Pg. 2, sec. 2.2 Brick Apps, Building Dashboard, “queries a Brick model to render, etc.”)] Examiner’s interpretation: The examiner considers the queries to a Brick model as being receiving a request to access a portion of a building graph, since the Brick model is receiving a request from the building dashboard for different building subsystems;
“determine that the system has a read and write permission to read the one or more first nodes and write data to the one or more first nodes of the building graph by identifying a permission for the system to read and write a second node indicated by the plurality of nodes and edges of the building graph” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)] Examiner’s interpretation: There are SELECT and WHERE clauses used when a graph is queried, where information is returned based on the execution of the query.  With returning information based on the SELECT and WHERE clauses in the query, the information about the building graph at the location of the WHERE clause would’ve had to been read.  With reading the correct information at the location of the WHERE clause, the policy to read that type of information (nodes) at a certain location would’ve to be identified.  Also, applications query a Brick model to retrieve a particular set of entities (nodes) and the relationships and literals they need to operate.  With querying the Brick model, it demonstrates that a write permission is being determined, since the applications are writing to the Brick model to retrieve the particular set of entities (nodes);
“and by identifying that the read and write permission cascades from the second node to the one or more first nodes by identifying that the one or more first nodes depend from the second node via one or more edges of the building graph” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st paragraph, “Brick represents a building as a directed, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 1)];
“wherein other nodes that depend from the second node receive the read and write permission based on their dependence from the second node indicating that the system has permission to read and write to the other nodes” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)];
“and provide the one or more first nodes of the building graph to the system in response to a determination that the system has access to read the one or more first nodes the building graph.” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”)] Examiner’s interpretation: The examiner considers the portion of the building graph to be the VAV, since the WHERE clause defines the variable ?vav and the pattern constrains to all the entities that have edge that connects to the node brick VAV;
While Fierro et al. teaches determining that the system has a read and write permission to read the one or more first nodes and write data to the one or more first nodes of the building graph, Fierro et al. does not explicitly disclose “receive, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission”
Park et al. discloses “receive, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission” as [Park et al. (paragraph [0056])] Examiner’s interpretation: The examiner considers the commands being provided to the subsystems to be the writing the command value to the one or more first nodes, since the subsystems are of the HVAC system, where they can receive queries;
Fierro et al. and Park et al. are analogous art because they are from the same field endeavor of facilitating communication between subsystems of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Fierro et al. of determining that the system has a read and write permission to read the one or more first nodes and write data to the one or more first nodes of the building graph by incorporating receive, from the system, a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph responsive to identifying the read and write permission as taught by Park et al. for the  purpose of facilitating communication between a plurality of subsystems of a building.
The motivation for doing so would have been because Park et al. teaches that by facilitating communication between a plurality of subsystems of a building using a message engine, the ability to have subsystems of a building automation system (BAS) exchange information more efficiency can be accomplished (Park et al. (paragraph [0003] – [0004]).
While the combination of Fierro et al. and Park et al. teaches receiving a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph, Fierro et al. and Park et al. do not explicitly disclose “and operate a piece of building equipment to perform a command indicated by the command”.
Nesler et al. discloses “and operate a piece of building equipment to perform a command indicated by the command” as [Nesler et al. (paragraph [0037], Fig. 1A)] Examiner’s interpretation: The integrated control determines for example how many occupants are in the building, to know how many elevators to activate.  The examiner considers the activation of elevators to be the operating a piece of equipment to perform a command indicated by the command value, since the elevators are being activated based on the number of occupants that are in the building.  Also, the examiner notes that in Fig 1 A of the Nesler et al. reference, it shows that the integrated control layer is within the Smart Building Manager and the Smart Building Manager can communicate with the Building subsystems.  Further, the examiner considers the commands that can be adjusted for the building subsystems to be the command indicated by a command value, since as stated above, based on the number of occupants in the building will determine how many elevators are activated;
Fierro et al., Park et al. and Nesler et al. are analogous art because they are from the same field endeavor of facilitating communication between subsystems of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Fierro et al. and Park et al. of receiving a command value for the one or more first nodes and write the command value to the one or more first nodes of the building graph by incorporating and operate a piece of building equipment to perform a command indicated by the command as taught by Nesler et al. for the purpose of integrating a building management system with smart grid components and data.
The motivation for doing so would have been because Nesler et al. teaches that by integrating a building management system with smart grid components and data, the ability to increase energy reliability and efficiency and reduce energy cost can be accomplished (Nesler et al. (paragraph [0004] – [0005]).

Examiner’s note: Regarding claim 2, the examiner notes that the phrase “digital twin” is not defined within the claim.  The examiner considers the Brick metadata schema and ontology for describing building components as being the digital twin, since the building is represented as a directed labeled graph, see the Abstract of the Fierro et al. reference.
Regarding the limitation of claim 2 that states “wherein the building graph includes a node representing the read and write permission”, the examiner considers the entity subject to be the node representing the read and write permission, since this node represents the of portion of the building graph that wants to accessed, see Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, of the Fierro et al. reference.
Regarding the limitation of claim 2 that states “wherein the building graph includes another node indicating a command permission to send commands related to the node by a second edge of the plurality of edges”, the examiner considers the SELECT clause as being the command permission, since the SELECT clause starts the query on what to request in a portion of the building graph, see Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.” and Fig. 2 of the Fierro et al. reference.

With respect to claim 2, the combination of Fierro et al., Park et al. and Nesler et al. discloses the system of claim 1 above, and Fierro et al. further discloses “wherein the building graph is a digital twin” as [Fierro et al. (Abstract)] Examiner’s interpretation: The examiner notes that the phrase “digital twin” is not defined within the claim.  The examiner considers the Brick metadata schema and ontology for describing building components as being the digital twin, since the building is represented as a directed labeled graph;
“wherein the building graph includes a node representing the read and write permission” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”)] Examiner’s interpretation: The examiner considers the entity subject to be the node representing the read and write permission, since this node represents the of portion of the building graph that wants to accessed;
“wherein the building graph includes another node indicating a command permission to send commands related to the node by a second edge of the plurality of edges” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the SELECT clause as being the command permission, since the SELECT clause starts the query on what to request in a portion of the building graph;
Examiner’s note: Regarding the limitation of claim 3 that states “identifying a first node of the plurality of nodes representing the system”, the examiner considers the node representing the subject as being the first node representing the system, since the subject entity helps identify the building that the query is being sent too, see Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.” of the Fierro et al. reference.

With respect to claim 3, the combination of Fierro et al., Park et al. and Nesler et al. discloses the system of claim 1 above, and Fierro et al. further discloses “identifying a first node of the plurality of nodes representing the system” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the node representing the subject as being the first node representing the system, since the subject entity helps identify the building that the query is being sent too;
	“and identifying an edge of the plurality of edges between the first node and a node representing the read and write permission to read a portion of the building graph.” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)];

Examiner’s note: Regarding the limitation of claim 4 that states “wherein the read and write permission is a permission to read events associated with a particular entity”, the xaminer considers the FROM clause to be the permission that reads events associated with a particular entity, since the FROM clause defines where the area of the building where the queries are being retrieved, see paragraph [0054] and Fig. 6C of the Park et al. reference.
Regarding the limitation of claim 4 that states “wherein the plurality of nodes include a node representing the permission and an entity node representing the particular entity”, the examiner considers the entity subject to be the first node representing the permission and the entity object to be the second node representing a particular entity, since this node (entity subject) represents the of portion of the building graph that wants to accessed and the second node (entity object) represents a particular portion of the building graph, see Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.” of the Fierro et al. reference.

With respect to claim 4, the combination of Fierro et al., Park et al. and Nesler et al. discloses the system of claim 1 above, and Park et al. further discloses “wherein the read and write permission is a permission to read events associated with a particular entity” as [Park et al. (paragraph [0054], Fig. 6C)] Examiner’s interpretation:  The examiner considers the FROM clause to be the permission that reads events associated with a particular entity, since the FROM clause defines where the area of the building where the queries are being retrieved;
Fierro et al. discloses “wherein the plurality of nodes include a node representing the permission and an entity node representing the particular entity” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the entity subject to be the first node representing the permission and the entity object to be the second node representing a particular entity, since this node (entity subject) represents the of portion of the building graph that wants to accessed and the second node (entity object) represents a particular portion of the building graph;
“wherein an edge of the plurality of edges links the policy node to the entity node” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)];

Examiner’s note: Regarding the limitation of claim 6 that states “identify whether the requesting system has a command policy to make the command to perform the action based on the building graph by: identifying a first node of the plurality of nodes representing the requesting system”, the examiner considers the node representing the subject as being the first node representing the requesting system, since the subject entity helps identify the building that the query is being sent too, see Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.” of the Fierro et al. reference.

With respect to claim 6, the combination of Fierro et al., Park et al. and Nesler et al. discloses the system of claim 1 above, and Fierro et al. further discloses “receive the command to perform an action for an entity from a requesting system” as [Fierro et al. (Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)];
“identify whether the requesting system has a command policy to make the command to perform the action based on the building graph by: identifying a first node of the plurality of nodes representing the requesting system” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”)] Examiner’s interpretation: The examiner considers the node representing the subject as being the first node representing the requesting system, since the subject entity helps identify the building that the query is being sent too;
“and identifying one or more edges between the first node and a command node of the plurality of nodes representing the command policy to make the command.” as [Fierro et al. (Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Pg. 3, sec. 2.4 SPARQL, 1st – 3rd paragraph, “Applications query a Brick model, etc.”, Fig. 2)]; 

Examiner’s note: Regarding the limitation of claim 7 that states “identify a capability of the entity in the building graph”, the examiner considers the entity object as showing the capability of the entity, since for example, the entity of a sensor shown in Fig. 2 of the Fierro et al. reference gives data on the temperature or CO2 levels of a room, see g. 3, left col., 2nd paragraph, Room Diagnostics, “Room diagnostics monitors the sets of sensors, etc.”, Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.” and Fig. 2 of the Fierro et al. reference.
Regarding the limitation of claim 7 that states “and provide the command to perform the action associated with the entity to an operating system in response to identifying the capability”, the examiner notes all of the data was gathered on a server with a 3.5 GHz Intel Xeon E5-1650 CPU, which demonstrates that the command to perform the action associated with the entity was provided to an operating system, see Pg. 5, left col., 4th – 7th paragraph, “After simple preprocessing step, etc.” of the Fierro et al. reference.

With respect to claim 7, the combination of Fierro et al., Park et al. and Nesler et al. discloses the system of claim 6 above, and Fierro et al. further discloses “identify a capability of the entity in the building graph” as [Fierro et al. (Pg. 3, left col., 2nd paragraph, Room Diagnostics, “Room diagnostics monitors the sets of sensors, etc.”, Pg. 3, sec. 2.3 RDF Data Model, 1st paragraph, “Brick graphs are specified using the RDF, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the entity object as showing the capability of the entity, since for example, the entity of a sensor shown in Fig. 2 of the Fierro et al. reference gives data on the temperature or CO2 levels of a room;
“and provide the command to perform the action associated with the entity to an operating system in response to identifying the capability.” as [Fierro et al. (Pg. 5, left col., 4th – 7th paragraph, “After simple preprocessing step, etc.”)] Examiner’s interpretation: All of the data was gathered on a server with a 3.5 GHz Intel Xeon E5-1650 CPU, which demonstrates that the command to perform the action associated with the entity was provided to an operating system;

Examiner’s note: Regarding the limitation of claim 8 that states “and identifying at least one of one or more nodes or one or more particular edges between the node and a third node representing the capability of the entity”, the examiner notes the edges represent the relationship between things in a building.  A shown in Fig. 1 of the Fierro et al. reference, the edge “subclassOf” is used where it’s between multiple entities (nodes) of a building, see Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.” and Fig. 1 of the Fierro et al. reference.

With respect to claim 8, the combination of Fierro et al., Park et al. and Nesler et al.  discloses the system of claim 7 above, and Fierro et al. further discloses “identifying a node of the plurality of nodes of the building graph representing the entity” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“and identifying at least one of one or more nodes or one or more particular edges between the node and a third node representing the capability of the entity.” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)] Examiner’s interpretation: The edges represent the relationship between things in a building.  A shown in Fig. 1 of the Fierro et al. reference, the edge “subclassOf” is used where it’s between multiple entities (nodes) of a building;

With respect to claim 9, the combination of Fierro et al., Park et al. and Nesler et al.  discloses the system of claim 7 above, and Fierro et al. further discloses “wherein the entity is the piece of building equipment of the building” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Fig. 1)];
“wherein the capability is an operation that the piece of building equipment is configured to perform.” as [Fierro et al. (Pg. 2, sec. 2.1 Brick Overview, 1st – 2nd paragraph, “Brick represents a building as a directed, etc.”, Pg. 3, left col., 2nd paragraph, Room Diagnostics, “Room diagnostics monitors the sets of sensors, etc.”, Figs. 1 and 2)];

Examiner’s note: Regarding claim 10, the Fierro et al. reference is designing and evaluating a HodDB, which is a RDF/SPARQL database for Brick.  By designing a database for a node base structure, demonstrates that there is a method, since designing an object involves a procedure to complete the design, see attachment of the definition of design, see the Abstract of the Fierro et al. reference.
With respect to claim 10, Fierro et al. discloses “A method” as [Fierro et al. (Abstract)] Examiner’s interpretation: The Fierro et al. reference is designing and evaluating a HodDB, which is a RDF/SPARQL database for Brick.  By designing a database for a node base structure, demonstrates that there is a method, since designing an object involves a procedure to complete the design, see attachment of the definition of design;
Nesler et al. discloses “a processing circuit” as [Nesler et al. (paragraph [0010], paragraph [0026], Fig. 1B)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

With respect to claim 11, the claim recites the same substantive limitations as claim 2 and are rejected using the same teachings.

With respect to claim 12, the claim recites the same substantive limitations as claim 3 and are rejected using the same teachings.

With respect to claim 13, the claim recites the same substantive limitations as claim 4 and are rejected using the same teachings.

With respect to claim 15, the claim recites the same substantive limitations as claim 6 and are rejected using the same teachings.

With respect to claim 16, the claim recites the same substantive limitations as claim 7 and are rejected using the same teachings.

With respect to claim 17, the claim recites the same substantive limitations as claim 8 and are rejected using the same teachings.

With respect to claim 18, the claim recites the same substantive limitations as claim 9 and are rejected using the same teachings.

With respect to claim 19, Fierro et al. discloses “One or more memory devices having instructions thereon, that, when executed by one or more processors” as [Fierro et al. (Pg. 3, sec. 3.1 RDF Databases, 1st paragraph, “We evaluate Brick workload performance, etc.”, Pg. 5, right col., 2nd paragraph, “All data was gathered on an server, et.”)];
The other limitations of the claim recite the same substantive limitations as claim 1 and are rejected using the same teachings.

With respect to claim 20, the claim recites the same substantive limitations as claim 2 and are rejected using the same teachings.

With respect to claim 21, the claim recites the same substantive limitations as claim 6 and are rejected using the same teachings.

With respect to claim 22, the claim recites the same substantive limitations as claim 7 and are rejected using the same teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147